Citation Nr: 0715948	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  05-10 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1965 to April 1969.  These matters are before the Board 
of Veterans Appeals (Board) on appeal from a January 2004 
rating decision by the Houston, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A hearing loss disability was not manifested in service; 
sensorineural hearing loss was not manifested in the first 
postservice year; and it is not shown that any current 
hearing loss disability is related to the veteran's service.

2.  Tinnitus was not manifested in service, and is not shown 
to be related to the veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2006).

2.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.   38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By an October 2003 letter, prior to the RO's initial 
adjudication of these claims in January 2004, the veteran was 
informed of the evidence and information necessary to 
substantiate his claims for service connection, the 
information required of him to enable VA to obtain evidence 
in support of his claim, the assistance that VA would provide 
to obtain evidence and information in support of his claims, 
and the evidence that he should submit if he did not desire 
VA to obtain such evidence on his behalf.  Although the 
October letter did not specifically advise the veteran to 
submit any pertinent evidence in his possession, it informed 
him of the evidence required to substantiate his claims and 
that he should submit such evidence or provide the RO with 
the information necessary for the RO to obtain such evidence 
on his behalf.  Furthermore, in a March 2006 letter, he was 
given notice regarding ratings and effective dates of awards, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
He was given ample time to respond to these letters or 
supplement the record.  The claims were subsequently 
readjudicated after all notice was given.  See June 2006 
supplemental statement of the case.  

Regarding the duty to assist, all pertinent medical records 
are associated with the claims file.  The veteran has not 
identified any pertinent records that remain outstanding.  
(Notably, he stated, via December 2003 written correspondence 
that he had no other evidence to submit.)  The RO arranged 
for a VA audiological examination.  VA's duty to assist is 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review. 

II.  Factual Background

The veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was rifleman, and that he served 
in combat (as he was awarded a Purple Heart Medal).  

On service enlistment examination, audiometry revealed that 
puretone thresholds, in decibels, were (audiometry in service 
reported in ASA values has been converted to ISO values for 
consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
/
0
LEFT
15
10
10
/
10

No pertinent complaints were noted.  On clinical evaluation, 
no ear abnormalities were found.

The veteran's service medical records do not mention any 
complaints or findings with respect to hearing loss or 
tinnitus.  On service separation examination, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
10
LEFT
15
10
10
15
10

The veteran did not mention hearing loss or tinnitus.  
Clinical evaluation of the ears was normal.  

On November 2003 VA audiological evaluation, the veteran 
reported hearing difficulties which developed gradually over 
the years.  He described various military noise exposure.  He 
reported that he suffered further equipment noise exposure 
after service when he worked as a packer and forklift 
operator at a military base.  He advised that he experiences 
periodic severe left ear tinnitus that interferes with his 
communication and hearing.

Pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
30
30
40
LEFT
35
35
30
35
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 98 percent in the left ear.  The 
summary of the testing indicated that it showed mild to 
moderate mixed loss of hearing in both ears.  The examiner 
noted that the veteran's separation physical in 1969 showed 
that puretone thresholds were normal in both ears, and opined 
that it was not at least as likely as not that the veteran's 
hearing loss and tinnitus were due to military service.  

In his April 2004 notice of disagreement, the veteran 
asserted that his bilateral hearing loss and tinnitus started 
in Vietnam when he was stationed near an artillery unit that 
engaged in constant fire.  

III.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.  Satisfactory lay or other evidence that an injury 
or disease was incurred or aggravated in combat will be 
accepted as sufficient proof of service connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. 
§ 1154(b);38 C.F.R. § 3.304(d). 
Certain chronic diseases, to include sensorineural hearing 
loss (as organic disease of the nervous system) may be 
service connected on a presumptive basis if manifested to a 
compensable degree during a specified period of time after a 
veteran's discharge from active duty (one year for organic 
disease of the nervous system).   38 U.S.C.A. §§ 1112, 1113; 
38 U.S.C.A. §§ 3.307, 3.309.  

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

Neither hearing loss nor tinnitus was manifested in service, 
and sensorineural hearing loss is not shown to have been 
manifested in the first postservice year.  Consequently 
service connection for these disabilities on the basis that 
they became manifest in service and persisted, or on a 
presumptive basis (for sensorineural hearing loss as chronic 
disease under 38 U.S.C.A. § 1112) is not warranted.  

The record reflects that the veteran has bilateral hearing 
loss and tinnitus, however, there is no competent evidence 
that relates the veteran's current hearing loss and tinnitus 
to his service or an event therein.  

The veteran contends that his hearing loss and tinnitus are 
due to his combat noise trauma in service.  It is not in 
dispute, and the Board recognizes, that by virtue of his MOS 
and combat experiences the veteran he was likely exposed to 
noise trauma in service.  However, 38 U.S.C.A. § 1154(b) 
serves only to relax the evidentiary burden to establish the 
incurrence of a disease or injury in service (here, the noise 
trauma).  It does not negate the requirement for evidence of 
a nexus between the disability for which service connection 
is sought and the disease/injury in service.  See Clyburn v. 
West, 12 Vet. App. 296, 303 (1999).  Nexus (or causation of a 
disability) is a medical question, and requires medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

The only competent (medical) evidence addressing the matter 
of a nexus between the veteran's bilateral hearing loss and 
tinnitus and his exposure to noise trauma in service (the 
report of the November 2003 VA examination by an examiner who 
reviewed the record and provided explanation) is against a 
finding that they are related.  Furthermore, the record 
reflects that the disabilities were initially clinically 
noted many (some 34) years after service.  Such a lengthy 
time interval between service and the earliest postservice 
clinical documentation of the disabilities for which service 
connection is sought is, of itself, a factor for 
consideration against a finding that the current hearing loss 
and tinnitus is service connected.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).  Because they are 
laypersons, the allegations/arguments by the veteran and his 
representative to the effect that his hearing loss and 
tinnitus are due to noise trauma in service are not competent 
evidence.  See Espiritu, supra.

The preponderance of the evidence is against these claims.  
Hence, they must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


